Carlisle, J.
In transferring these two cases to this court, the Supreme Court summarized the facts of the cases as follows: “The plaintiff, as legal guardian of a minor, sought to have an action, brought by the defendant as next friend of the minor, amended so as to proceed with the plaintiff as the representative and guardian of the minor. To an order denying the relief sought the plaintiff excepted. Over certain objections of the plaintiff, the trial court admitted in evidence an ‘appeal’ from an alleged order appointing the plaintiff as guardian, and this ruling is assigned as error.” Chapman v. Giles, 209 Ga. 499 (74 S. E. 2d, 9). Since the transfer of these cases to this court, the Supreme Court, in an injunction proceeding between the identical parties here, has adjudicated the identical question here involved, and that decision is controlling on the questions raised by the present writs of error. In that case (Chapman v. Giles, 209 Ga. 514, 74 S. E. 2d, 247) the court said: “Where, as here, a suit in the name of a minor by another as next friend is filed at a time when the minor has no guardian, one later appointed as guardian—but from the order of his- appointment an appeal was taken which is still pending—has no right under the law to enjoin the next friend from prosecuting the suit.” Under these circumstances, a decision of the question raised bjr these writs of error is unnecessary, as the decision first above cited renders the question moot, and the writs of error must be dismissed. Turner v. Hill, 17 Ga. App. 257 (86 S. E. 460).
*837Decided March 10, 1953
Rehearing denied March 24, 1953.
Johnson, Hatcher, Bhudy & Meyerson, for plaintiff in error.
W. A. Foster Jr., D. B. Howe, D. S. Strickland, Robert J. No-land, Boykin & Boykin, contra.

Writs of error dismissed.


Gardner, P. J., and Townsend, J., concur.